Mr. Justice Glut
announced the decision of the court to* the effect following:
The only question raised by the bill in this case is as to the regularity of the notice of sale. Ho fault is found with the original advertisement, but the notice postponing the sale to the 19th of December, 1873, stated the day of the week to be Thursday instead of Friday. The day of the month was correct, and that was the day of the sale. There is no doubt *179but the wrong day of the week was inserted by mistake, and without any intention of misleading, and it was discovered and corrected the day before the sale, which actually transpired at the place and on the day of the month advertised. The correction of the notice gave a time certain, so that the public could not be misled.
We are aware of the rule which requires a trustee for sale to act in good faith and with diligent attention in conducting the sale of the property. But the postponement in this case was proper and necessary to bring the property to sale under the most favorable circumstances for realizing its full value. And, in point of fact, there is nothing in the case to show that the sale was not conducted so as to secure this result. We think the decree of the special term should be affirmed and the bill dismissed with costs.